Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s), 1, 6, 7, 14 drawn to a polypeptide having lysozyme activity; classified in C12N9/2462.


Group II, claim(s), 15, 16, 17, drawn to a polynucleotide encoding a lysozyme, a recombinant host cell comprising said polynucleotide, and a method of producing a polypeptide having lysozyme activity, classified in A23K20/153 and C12Y302/01017.

Group III, claim(s), 10, 11, 12, 13, 19, drawn to animal feed additive and animal feed comprising lysozyme, classified in A23K20/189, A23K50/30, A23K50/75, A23K10/30.

Group IV, claim(s) 8, drawn to a method of hydrolyzing peptidoglycan in bacterial cell walls using a lysozyme, classified in C12N9/2426, A61K38/47
Group V, claim(s), 9 drawn to a method of increasing the digestibility of peptidoglycans in animal feed comprising using a lysozyme, classified in A23K20/147. 
Group VI, claim(s), 20, 23, drawn to a method of improving the intestinal health in an animal using lysozyme.  
The polypeptides recited in claim 1, (Group I) do not require the specifics of Claims 15, 16, 17 (Group II), claims 10, 11, 12, 13, 19 (Group III), claim 8 (Group IV), claim 9 (Group V) and claims 20-23 (Group VI).   The technical feature that connects Groups I-VI is lysozyme that hydrolyzes peptidoglycans.   
Election of Species
 	Polypeptide having lysozyme activity. Applicants are required to elect ONE polypeptide by (1) identifying its amino acid sequence by its sequence identifier and identifying any amino acid modification(s) made and (2) identifying its (a) action (catalytic property), (b) molecular weight, (c) optimum temperature, (4) thermal stability, (5) optimum pH, and (6) pH stability.

Therefore, the technical feature linking the inventions of Groups l-VI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.


Schnorr (WO 2013/076259) discloses polypeptides having lysozyme activity and polynucleotides encoding same. 
SEQ ID NO: 4 in this ref. is at least 80% identical to any of the sequences of present claim 1. 

Since, the technical feature linking Groups I-VI is not a contribution over the prior art, restriction between the groups is appropriate. 
The examiner has required restriction between product or apparatus claims and method claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn method claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected method invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined method claims will be withdrawn, and the rejoined method claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn method claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hamid Bard at 571-270-3455.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando whose telephone number is 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


//HAMID R BADR/ Primary Examiner, Art Unit 1791